[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: RE: MOTION FOR CLARIFICATION OR TO REARGUE
On March 30, 1992, the parties presented evidence with respect to the plaintiff's application for a prejudgment remedy of replevin. The plaintiff failed to establish to the satisfaction of the court the value of the items which the plaintiff sought to replevin. On March 31, 1992, the application was denied. The court file indicates the clerk sent counsel notification of the decision on April 1, 1992. The plaintiff recently filed a "Motion For Clarification of Court Order or To Reargue." The motion is denied.
THIM, JUDGE